The controlling words of the deed from Nathan Edgerton to E. P. Edgerton are these: "Do lend to the said E. P. Edgerton, during his natural life" a certain tract of land and in the habendum: "To have and to hold the same with the appurtenances thereunto belonging, to the said E. P. Edgerton, his natural life, and at the death of the said E. P. Edgerton, we . . . have given, granted, aliened, released and confirmed, and by these presents do give, grant, alien, release and confirm unto the lawful heirs of the said E. P. Edgerton and their heirs, executors, administrators and assigns, the above described premises," etc., and the only question presented is whether this deed, at common law, under the rule in Shelley's case conveys a fee-simple title to the grantee, the vendor of the defendant.
In England, from an early date, it was held that these and similar expressions, in wills and deeds, passed an estate in fee to the first (136) taker (E. P. Edgerton here) as a rule of law, without regard to the intent of the grantor or devisor.
In North Carolina the same rule was adopted by this Court at its earliest existence, and has been uniformly so held in a list of decided *Page 119 
cases too numerous to refer to now, including the late case of Chamblee v.Broughton, 120 N.C. 170. The rule has been so long and so well settled that it admits of no discussion at this day.
Affirmed.
Cited: Marsh v. Griffin, 136 N.C. 335; Pitchford v. Limer, 139 N.C. 15;Sessoms v. Sessoms, 144 N.C. 124.